Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 24, 2022, has been entered and fully considered.  Claims 21-50 are pending, of which claims 31- 50 are new. The amendment is fully supported by the specification.

Response to Arguments
Applicant's arguments filed February 24, 2022, have been fully considered but they are not persuasive. Applicant argues on Page 9 of the remarks that the UE receiving the information regarding the number of repeated transmissions is not the same as “a configuration indicating a target miss rate…” The examiner respectfully disagrees. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). In this case, the claims recite, a configuration indicating a target miss rate…. which is then used to adjust the DRX cycle of the UE, which is met by Fujishiro as explained in the rejection below. 
Furthermore, the Examiner notes that the amended limitations do not change the previous rejection. The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff' d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.'” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)). In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010). Therefore the rejection is made FINAL.

Claim Rejections - 35 USC § 112
Claim 29 recites, “paging occasions” on line 4. The examiner incorrectly determined that there was insufficient antecedent basis in the last office action. Please amend to state “the paging occasions” as originally written.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 44-50 are therefore being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because paragraph 0025 of the spec states that computer readable medium can be, “any other medium that can be used to store computer executable code in the form of instructions or data structures that can be accessed by a computer.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 21-23, 27-31, 34, and 35-38, 41, 42, 44, 45, and 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180176883 A1 to FUJISHIRO et al., cited in the IDS submitted February 3, 2021.
Regarding Claim 21, Fujishiro discloses A method of wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, a configuration indicating a target miss rate for a downlink narrowband control channel, the target miss rate corresponding to a rate at which the UE is allowed to miss a number of pages during at least a portion of a discontinuous reception (DRX) cycle (para 0004 -- UE monitors paging at paging occasions (i.e. misses other pages); para 0175 -- UE receives (from MEE, via eNB) number of repeated transmissions of the paging (i.e. “a configuration indicating a target miss rate…”)); and 
adjusting the DRX cycle based on the target miss rate for the downlink narrowband control channel (para 0093, 0094 -- downlink control from eNB to UE; para 0175 -- UE determines appropriate wake-up timing based on number of repeated paging transmissions; see para 0171 which explains that appropriate wake-up timing is related to eDRX cycle).  
The Examiner notes that the additional limitations of the target miss rate corresponding to a rate at which the UE is allowed to miss a number of pages during at least a portion of a discontinuous reception (DRX) cycle because this target miss rate is related to a configuration indicating a target miss rate. Furthermore, the Examiner noted above in the Response to Amendments, that the content of the message is being considered printed matter and therefore does not carry patentable weight. Although this clause has been addressed with prior art, it is only to evidence the breadth of knowledge in the art, and not as a tacit agreement that the recitations further limit the claimed invention.
Claims 30, 37, and 44 are rejected for the same reasons as claim 21.  Fujishiro further discloses An apparatus for wireless communication at a user equipment (UE), comprising: a transceiver; at least one processor; and a memory	 coupled to the transceiver and to the at least one processor, cause the apparatus to perform the method of claim 21 (Fig. 3, para 0101, 0104).
Regarding Claim 22, Fujishiro discloses the method of claim 21.  Fujishiro further discloses   wherein the adjusting the DRX cycle comprises adjusting a number of wakeup signal (WUS) monitoring occasions based on the target miss rate (para 0131 -- wake-up period is period other than eDRX (sleep) state, which is logically adjusted when eDRX cycle is adjusted).  
Regarding Claim 23, Fujishiro discloses The method of claim 22, wherein the adjusting the number of WUS monitoring occasions comprises: reducing a number of DRX ON periods in the DRX cycle; or reducing a page monitoring in the DRX cycle for the downlink narrowband control channel (para 0175 -- UE determines appropriate wake-up timing based on number of repeated paging transmissions; see para 0171 which explains that appropriate wake-up timing is related to eDRX cycle).  
Regarding Claims 27, 34, 41, and 48, Fujishiro discloses The method of claim 21, wherein the indication of the target miss rate is received in system information from the base station (para 0257 -- eNB 200 may notify the UE 100 of the paging repetition number or period by system information block (SIB) or the like).  
Regarding Claims 28, 35, 42, and 49, Fujishiro discloses The method of claim 21, further comprising: receiving, from the base station, a reduction of downlink narrowband control channel repetitions based on the target miss rate (para 0175 -- UE can determine appropriate wake-up timing based on notified number of repeat transmissions; para 0178 -- base station pages UE based on configuration of UE after notifying of repeat transmissions (see para 0176)).  
Regarding Claim 29, 36, 43, and 50, Fujishiro discloses The method of claim 21, further comprising: receiving, from the base station, a configuration for non-uniform distribution of paging occasions corresponding to the target miss rate; and monitoring for pages during the non-uniform distribution of the paging occasions (para 0161-- UE receives eDRX configuration parameters; para 0175 -- idle eDRX configured, repeated transmission information sent to UE, which can determine appropriate wake-up timing based on notified number of repeat transmissions (i.e. not uniform, but rather based on the number notified)).  
Claims 31,  38, and 45 is rejected for the same reasons as claims 22 and 23.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 24, 32, 39, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of US 20190254110 A1 to HE et al.
Regarding Claim 24, Fujishiro discloses the method of claim 21.  Fujishiro discloses terminating monitoring early based on the target miss rate (para 0246 -- shortens paging repetition period) but does not specifically disclose the monitoring being of a paging common search space (CSS).  However, these limitations are considered obvious over He.
In particular, He discloses  wherein the UE terminates monitoring a paging common search space (CSS) early based on the target miss rate (para 0113, 0121 -- UE may determine monitoring occasions based on information received, in order to monitor the CSS PDCCH).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fujishiro to include monitoring a CSS as disclosed by He because CSS is extremely well known in the art and commonly used to provide downlink information to UEs.  The CSS is one of a limited number of ways that control information may be transmitted to a UE and therefore would have been obvious to try (see He, para 0092, 00121). 
Claims 32, 39, and 46 are rejected for the same reasons as claim 24.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of US 20150173122 A1 to SCHLIWA-BERTLING et al.
Regarding Claim 25, Fujishiro discloses the method of claim 21, but does not specifically disclose further comprising: transmitting a reduced paging indication to the base station, wherein the reduced paging indication includes a capability of the UE to support reduced paging.  However, these limitations are considered obvious over Schliwa-Bertling (Fig 6 602, para 0068 -- UE can send information about whether it is long DRX capable; para 0068).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fujishiro to include UE capability information, because such limitations are notoriously well known in the art and commonly used to ensure that the features of the base station and the UE are compatible and supported on both devices.  Such limitations allow efficient handling of communications between the devices and allows the devices to use power saving techniques when such techniques are available to both (see Schliwa-Bertling para 0004, for example).

Claims 26, 33, 40, and 47 are  rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Schliwa-Bertling, and further in view of US 20200196242 A1 to HOGLUND et al.
Regarding Claim 26, Fujishiro and Schliwa-Bertling disclose the method of claim 25.  Fujishiro further discloses wherein the indication of the target miss rate is received in a configuration for the UE (para 0161-- UE receives eDRX configuration parameters; para 0175 -- idle eDRX is configured, repeated transmission information sent to UE), but does not specifically disclose wherein the reduced paging indication corresponds to at least one coverage enhancement (CE) level.  
However, these limitations are considered obvious over Hoglund.  In particular, Hoglund discloses wherein the reduced paging indication corresponds to at least one coverage enhancement (CE) level (para 0092 -- power mitigation measures based on CE level; para 0171 -- paging scheme based on UE capability information, including CE level).  
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fujishiro and Schliwa-Bertling to include a particular type of capability information such as CE level as disclosed by Hoglund, because such limitations are well known in the art and commonly used to determine a paging scheme that allows power saving.  Such limitations are notoriously well known in the art and commonly used to allow the use of power saving when utilizing discontinuous transmission, particularly in NB-IoT devices (see Hoglund, for example, para 0005 and 0006).
Claims 33, 40, and 47 are rejected for the same reasons as claims 25 and 26.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643